


109 HR 6246 IH: To reduce the excessive burden the liability system

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6246
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the excessive burden the liability system
		  places on the health care delivery system by establishing new rules for
		  lawsuits related to health care provided pursuant to a Federal
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Physicians and Taxpayers Protection from Frivolous Litigation Act of
			 2006.
		2.Applicability
			(a)Applicability in
			 Federal courtsThis Act applies to any health care lawsuit that
			 is brought in, or removed to, a Federal court.
			(b)RemovalAny
			 health care lawsuit that is brought in a State court may be removed to the
			 appropriate United States district court pursuant to chapter 89 of title 28,
			 United States Code, without regard to the amount in controversy.
			(c)JurisdictionThe
			 United States district courts shall have jurisdiction of any health care
			 lawsuit.
			3.Attorney
			 accountabilityNotwithstanding
			 Rule 11(c) of the Federal Rules of Civil Procedure, if a pleading, motion, or
			 other paper related to a health care lawsuit is signed in violation of Rule
			 11(b) of the Federal Rules of Civil Procedure, the court, upon motion or its
			 own initiative, shall impose upon the attorney, law firm, or parties that have
			 violated this rule or are responsible for the violation, an appropriate
			 sanction, which shall include an order to pay the other party or parties for
			 the reasonable expenses incurred as a direct result of the filing of the
			 pleading, motion, or other paper, that is the subject of the violation,
			 including a reasonable attorney’s fee.
		4.Encouraging
			 speedy resolution of claims
			(a)In
			 generalSubject to subsection (b), a health care lawsuit may not
			 be commenced in a Federal court more than 3 years after the date of the alleged
			 manifestation of injury or more than 1 year after the claimant discovers, or
			 through the use of reasonable diligence should have discovered, the injury,
			 whichever occurs first. The time limitation in the preceding sentence may be
			 tolled only—
				(1)upon proof of
			 fraud;
				(2)because of
			 intentional concealment; or
				(3)because of the
			 presence of a foreign body, which has no therapeutic or diagnostic purpose or
			 effect, in the person of the injured person.
				(b)Actions on behalf
			 of minors
				(1)In
			 generalA health care lawsuit in which the injured party is a
			 minor may not be commenced in a Federal court more than 3 years after the date
			 of the alleged manifestation of injury, except that if the minor is under 6
			 years of age, the lawsuit may not be commenced—
					(A)more than 3 years after the date of the
			 alleged manifestation of injury, or
					(B)after the minor’s
			 8th birthday,
					whichever
			 occurs later.(2)TollingThe time limitation under paragraph (1)
			 shall be tolled for any period during which a parent or guardian of the minor
			 or a health care provider or health care organization committed fraud or
			 collusion in the failure to bring an action on behalf of the injured
			 minor.
				5.Compensating
			 patient injury
			(a)Unlimited amount
			 of damages for actual economic losses in health care lawsuitsIn
			 any health care lawsuit, nothing in this Act shall limit a claimant’s recovery
			 of the full amount of the available economic damages, notwithstanding the
			 limitation in subsection (b).
			(b)Additional
			 noneconomic damagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may not exceed $250,000, regardless of the
			 number of parties against whom the action is brought or the number of separate
			 claims or actions brought with respect to the same injury.
			(c)No discount of
			 award for noneconomic damagesFor purposes of applying the
			 limitation in subsection (b), future noneconomic damages shall not be
			 discounted to present value. The jury shall not be informed about the maximum
			 award for noneconomic damages. An award for noneconomic damages in excess of
			 $250,000 shall be reduced either before the entry of judgment, or by amendment
			 of the judgment after entry of judgment, and such reduction shall be made
			 before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
			(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to that party in direct proportion to that party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to that party. For purposes of this subsection, the trier of fact
			 shall determine the proportion of responsibility of each party for the
			 claimant’s harm.
			6.Additional health
			 benefits
			(a)In
			 generalIn any health care
			 lawsuit involving injury or wrongful death, any party may introduce evidence of
			 collateral source benefits. If a party elects to introduce such evidence, any
			 opposing party may introduce evidence of any amount paid or contributed or
			 reasonably likely to be paid or contributed in the future by or on behalf of
			 the opposing party to secure the right to the collateral source
			 benefits.
			(b)No recovery by
			 provider of collateral source benefitsNo provider of collateral source benefits
			 may recover any amount against the claimant or receive any lien or credit
			 against the claimant’s recovery or be equitably or legally subrogated to the
			 right of the claimant in a health care lawsuit involving injury or wrongful
			 death.
			(c)ApplicabilityThis
			 section applies to any health care lawsuit that is settled and to any health
			 care lawsuit that is resolved by a fact finder. This section shall not apply to
			 section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security Act.
			7.Punitive
			 damages
			(a)In
			 general
				(1)LimitationsPunitive
			 damages may, if otherwise permitted by applicable State or Federal law, be
			 awarded against any person in a health care lawsuit only if it is proven by
			 clear and convincing evidence that the person acted with malicious intent to
			 injure the claimant, or that the person deliberately failed to avoid
			 unnecessary injury that the person knew the claimant was substantially certain
			 to suffer. In any health care lawsuit in which no judgment for compensatory
			 damages is rendered against a person, no punitive damages may be awarded with
			 respect to the claim in such lawsuit.
				(2)ProceduresNo
			 demand for punitive damages may be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive
			 damages.
				(3)Separate
			 proceedingAt the request of any party in a health care lawsuit,
			 the trier of fact shall consider in a separate proceeding—
					(A)whether punitive
			 damages are to be awarded and the amount of such award; and
					(B)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 amount of punitive damages
				(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following:
					(A)The severity of
			 the harm caused by the conduct of the party against whom the lawsuit is
			 brought.
					(B)The duration of
			 the conduct or any concealment of it by such party.
					(C)The profitability
			 of the conduct to such party.
					(D)The number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant.
					(E)Any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant.
					(F)The amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
					(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may not exceed $250,000 or 2 times the amount of economic damages
			 awarded, whichever amount is greater. The jury shall not be informed of the
			 limitation under this paragraph.
				8.Authorization of
			 payment of future damages to claimants in health care lawsuits
			(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, of $50,000 or more is made against
			 a party with sufficient insurance or other assets to fund a periodic payment of
			 such a judgment, the court shall, at the request of any party, enter a judgment
			 ordering that the future damages be paid by periodic payments. In any health
			 care lawsuit, the court may be guided by the Uniform Periodic Payment of
			 Judgments Act promulgated by the National Conference of Commissioners on
			 Uniform State Laws.
			(b)ApplicabilityThis
			 section applies to any action that has not been first set for trial or retrial
			 before the effective date of this Act.
			9.DefinitionsIn this Act:
			(1)Alternative
			 dispute resolution system; ADRThe term alternative
			 dispute resolution system or ADR means a system that
			 provides for the resolution of health care lawsuits in a manner other than
			 through a civil action brought in a Federal court.
			(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity or subrogation, arising out of a health care liability
			 claim or a health care liability action, and any person on whose behalf such a
			 claim is asserted or such an action is brought, whether deceased, incompetent,
			 or a minor.
			(3)Collateral
			 source benefitsThe term collateral source
			 benefits means any amount paid or reasonably likely to be paid in the
			 future to or on behalf of the claimant, or any service, product, or other
			 benefit provided or reasonably likely to be provided in the future to or on
			 behalf of the claimant, as a result of the injury or wrongful death, pursuant
			 to—
				(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
				(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
				(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or income
			 disability benefits; and
				(D)any other publicly
			 or privately funded program.
				(4)Compensatory
			 damagesThe term compensatory damages—
				(A)means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities, damages for physical and
			 emotional pain, suffering, inconvenience, physical impairment, mental anguish,
			 disfigurement, loss of enjoyment of life, loss of society and companionship,
			 loss of consortium (other than loss of domestic service), hedonic damages,
			 injury to reputation, and all other nonpecuniary losses of any kind or nature;
			 and
				(B)includes economic
			 damages and noneconomic damages.
				(5)Economic
			 damagesThe term economic damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities.
			(6)Health care
			 lawsuit
				(A)In
			 generalThe term health care lawsuit means—
					(i)any
			 health care liability claim; or
					(ii)any
			 health care liability action.
					(B)ExclusionsThe
			 term health care lawsuit does not include a claim or action
			 that—
					(i)is
			 based on criminal liability;
					(ii)seeks civil fines
			 or penalties paid to the Federal Government or a State or local government;
			 or
					(iii)is
			 grounded in antitrust.
					(7)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, in which a claimant
			 alleges a health care liability claim.
			(8)Health care
			 liability claimThe term
			 health care liability claim means a demand by any person,
			 whether or not pursuant to ADR, against a health care provider, health care
			 organization, or the manufacturer, distributor, supplier, marketer, promoter,
			 or seller of a medical product, including, but not limited to, third-party
			 claims, cross-claims, counter-claims, or contribution claims, which is based
			 upon the provision of, use of, or payment for (or the failure to provide, use,
			 or pay for) health care services or medical products that are provided pursuant
			 to any Federal program, including the Medicare program (under title XVIII of
			 the Social Security Act), the Medicaid program (under title XIX of the Social
			 Security Act), and the State Children’s Health Insurance Program (under title
			 XXI of the Social Security Act), or are required to be provided under section
			 1867 of the Social Security Act (relating to examination and treatment for
			 emergency medical conditions and women in labor and popularly known as EMTALA),
			 regardless of the theory of liability on which the claim is based, or the
			 number of plaintiffs, defendants, or other parties, or the number of causes of
			 action.
			(9)Health care
			 organizationThe term health care organization
			 means any person or entity which is obligated to provide or pay for health
			 benefits under any health plan, including any person or entity acting under a
			 contract or arrangement with a health care organization to provide or
			 administer any health benefit.
			(10)Health care
			 providerThe term health care provider means any
			 person or entity that—
				(A)is required by
			 State or Federal law or regulation to be licensed, registered, or certified to
			 provide health care services; and
				(B)either is so
			 licensed, registered, or certified, or is exempted from such requirement by
			 other statute or regulation.
				(11)Health care
			 servicesThe term health care services means any
			 services provided by a health care organization or health care provider, or by
			 any individual working under the supervision of a health care provider, that
			 relates to—
				(A)the diagnosis,
			 prevention, or treatment of any human disease or impairment; or
				(B)the assessment or
			 care of the health of human beings.
				(12)Malicious
			 intent to injureThe term malicious intent to
			 injure means intentionally causing or attempting to cause physical
			 injury other than providing health care services or medical products.
			(13)Medical
			 product
				(A)In
			 generalThe term medical product—
					(i)means a drug,
			 device, or biological product intended for humans;
					(ii)includes any component or raw material used
			 in a drug, device, or biological product intended for humans; and
					(iii)does not include
			 health care services.
					(B)Drug, device,
			 biological product
					(i)DrugThe
			 term drug has the meaning given that term in sections 201(g)(1)
			 and 201(h) of the Federal Food, Drug and Cosmetic Act (21 U.S.C.
			 321(g)(1)).
					(ii)DeviceThe term device has the
			 meaning given that term in section 201(h) of the Federal Food, Drug and
			 Cosmetic Act (21 U.S.C. 321(h)).
					(iii)Biological
			 productThe term
			 biological product has the meaning given that term in section
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)).
					(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
			(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, supplier, marketer, promoter, or
			 seller of a medical product. Punitive damages are neither economic damages nor
			 noneconomic damages.
			(16)Recovery
				(A)In
			 generalThe term recovery means the net sum
			 recovered after deducting any disbursements or costs incurred in connection
			 with the prosecution or settlement of a claim, including all costs paid or
			 advanced by any person.
				(B)ExclusionsFor
			 purposes of subparagraph (A), costs of health care incurred by the plaintiff
			 and the attorneys’ office overhead costs or charges for legal services are not
			 deductible disbursements or costs.
				(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
			10.Relationship to
			 Federal tort claims provisions and State law
			(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this Act supersede chapter 171 of title 28, United States Code, to the
			 extent that such chapter—
				(1)provides for a
			 greater amount of damages, a longer period in which a health care lawsuit may
			 be commenced, or a reduced applicability or scope of periodic payment of future
			 damages, than provided in this Act; or
				(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
				(b)Protection of
			 States’ rights and other lawsExcept as provided in section 2,
			 nothing in this Act preempts the laws of any State relating to health care
			 lawsuits.
			(c)Defenses
			 preservedNo provision of this Act shall be construed to preempt
			 any defense available to a party in a health care lawsuit under any other
			 provision of Federal law.
			11.Applicability;
			 effective dateThis Act shall
			 apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring before the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
		
